SIMPSON, J.
(concurring). — It is very difficult to draw the line, by a distinct definition, as to what the Legislature may do on the subject of prohibiting the sale or otherwise disposing of spirituous, vinous, or malt liquors or beverages. I take it to be an acknowledged principle that the citizen’s right to property is protected by the Constitution, and that the right of property carries with it the right to sell or dispose of it. At the same time it is recognized that, on accpunt of the injury and danger to the public, the Legislature has the right to prohibit absolutely the sale of all intoxicating beverages. I am of the opinion, also, that as a concomitant of this right a reasonable discretion must be lodged in the Legislature to pass all laws which are reasonably necessary to prevent the evasion of its laws on that subject. A careful author says: “It has occasionally been argued that the Legislature has no power to declare that to be intoxicating which is not so; that the use of any beverage which is not capable of producing intoxication can have no possible influence upon the public health, safety, or morals; and that, therefore, if the Legislature should attempt to include any such innocent article in its prohibition, the statute would be to that extent invalid. It is probable that the courts would *50accede to this reasoning in a very strong case, a case where there could be no possible doubt as to the innocent nature of the liquor in question; but they are disposed to leave much to the legislative judgment and discretion, and act with caution in taking judicial notice of the properties of such articles.”' — Black on Intoxicating Liquors, § 48.
I think, therefore, that the Legislature has the right to select such beverages as are recognized as convenient vehicles for the evasion of the prohibition laws, and to exercise a reasonable discretion in prohibiting the sale, etc., of such; and I cannot say that in this case the Legislature has gone beyond the bounds of its legislative discretion. This disposes of all questions raised by the pleadings and record in this case.
Therefore I confer in the conclusion of the opinion of the Chief Justice.